In an action to recover damages for breach of contract and fraud, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Held, J.), dated March 23,1989, which, upon an order of the same court, dated February 28, 1989, granting the defendants’ motion to dismiss the complaint, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court correctly concluded that the instant action, alleging fraud and breach of contract by the purchasers at the foreclosure sale of the plaintiffs’ home, was barred under the doctrine of collateral estoppel inasmuch as the gravamen of this action is identical to that of the plaintiffs’ prior action seeking to vacate the sale on the ground, inter alia, of collusion. Having had that issue decided against them, the plaintiffs may not relitigate it in a subsequent action (see, Kaufman v Lilly & Co., 65 NY2d 449; O’Brien v City of Syracuse, 54 NY2d 353; Gilberg v Barbieri, 53 NY2d 285). Bracken, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.